Citation Nr: 0102273	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left tibia fracture with left knee involvement with 
subluxation, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of right tibia fracture.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of right mid foot fracture.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of right hip fracture.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of left hip fracture.

6.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 (2000) from October 21, 1998, based upon 
treatment for the service-connected residuals of left tibia 
fracture with left knee involvement with subluxation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to June 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1999 and August 2000 rating 
decisions of the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Medical & Regional Office Center (RO).

In February 1999, the RO granted a 20 percent evaluation for 
residuals of left tibia fracture with left knee involvement 
with subluxation and continued the noncompensable evaluations 
for residuals of right tibia fracture, residuals of right mid 
foot fracture, residuals of right hip fracture, and residuals 
of left hip fracture.  The RO denied a temporary total 
evaluation under 38 C.F.R. § 4.30 from October 21, 1998, 
based upon treatment for the service-connected residuals of 
left tibia fracture with left knee involvement with 
subluxation.

In the August 2000 rating decision, the RO continued the 
noncompensable evaluations for residuals of right tibia 
fracture, residuals of right mid foot fracture, residuals of 
right hip fracture, and residuals of left hip fracture; 
denied service connection for a left ankle sprain and deep 
vein thrombosis as secondary to the service-connected 
residuals of left tibia fracture with left knee involvement 
with subluxation; and denied extending the temporary total 
evaluation under 38 C.F.R. § 4.30 beyond October 1, 1999.

As to the February 1999 rating decision, the veteran did not 
appeal the decision as to the continuance of the 
noncompensable evaluations assigned to the residuals of right 
tibia fracture, residuals of right mid foot fracture, 
residuals of right hip fracture, and residuals of left hip 
fracture.

As to the August 2000 rating decision, the veteran appealed 
only the claims, which continued the noncompensable 
evaluations for residuals of right tibia fracture, residuals 
of right mid foot fracture, residuals of right hip fracture, 
and residuals of left hip fracture.

The Board notes that in the August 2000 rating decision, the 
RO denied the claim of entitlement to service connection for 
a left ankle sprain as secondary to the service-connected 
residuals of left tibia fracture with left knee involvement 
with subluxation based on the claim being not well grounded.  
Recently enacted legislation has eliminated the requirement 
for a well-grounded claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  Therefore, the Board is 
referring this issue to the RO for appropriate action 
consistent with the new law.

In an April 1999 rating decision, the RO granted a temporary 
total evaluation under 38 C.F.R. § 4.30 from March 31, 1999, 
to May 1, 1999.  The veteran appealed the determination, 
asking that the period of convalescence be extended until 
June 1, 1999.  In October 1999, the Hearing Officer granted 
the extension.  Thus, the veteran's claim has been satisfied, 
which was confirmed by the veteran's representative, and the 
claim is no longer on appeal.

The issue of entitlement to an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for 
left tibia fracture with left knee involvement with 
subluxation and residuals of right tibia fracture is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Residuals of left tibia fracture with left knee 
involvement with subluxation is manifested by no more than 
moderate recurrent subluxation.

2.  Residuals of right tibia fracture is manifested by no 
more than slight lateral instability.

3.  Residuals of right mid foot fracture is manifested by no 
more than a mild foot injury.

4.  Residuals of right hip fracture is manifested by no 
functional impairment.

5.  Residuals of left hip fracture is manifested by no 
functional impairment.

6.  The veteran's service-connected residuals of left tibia 
fracture with left knee involvement with subluxation did not 
necessitate surgery nor was immobilized by a cast.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of left tibia fracture with left knee 
involvement with subluxation have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2000).

2.  The criteria for an evaluation of 10 percent for 
residuals of right tibia fracture have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2000).

3.  The criteria for a compensable evaluation for residuals 
of right mid foot fracture have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2000).

4.  The criteria for a compensable evaluation for residuals 
of right hip fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5255 (2000).

5.  The criteria for a compensable evaluation for residuals 
of left hip fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5255 (2000).

6.  The criteria for a temporary total evaluation under 
38 C.F.R. § 4.30 from October 21, 1998, based upon treatment 
for the service-connected residuals of left tibia fracture 
with left knee involvement with subluxation have not been 
met.  38 C.F.R. § 4.30 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for residuals of left tibia fracture with 
mild knee involvement, residuals of right tibia fracture with 
knee involvement, residuals of right mid foot fracture, 
residuals of right hip fracture, and residuals of left hip 
fracture was granted by means of an August 1992 rating 
decision, each effective June 5, 1992.  The left tibia 
fracture with mild knee involvement disability was assigned a 
10 percent evaluation with the remainder of the disabilities 
assigned noncompensable evaluations.

In October 1998, the veteran filed a claim for an increased 
evaluations for her service-connected residuals of left tibia 
fracture with left knee involvement with subluxation.

An October 27, 1998, VA outpatient treatment report shows the 
veteran reported her knee had locked and gone out on her the 
prior day.  She stated she was using a brace and crutches.  
The examiner stated she had mild subpatellar effusion and 
that her patella was highly mobile secondary to quad 
weakness.  There were no meniscal signs.  The examiner stated 
there was pain on depression of the patella.  Flexion was to 
115 degrees.  The relevant diagnostic impression was left 
subpatellar chondromalacia.  The examiner stated the plan was 
for the veteran to use crutches, as the occasion required, as 
well as the lock-out brace.

An October 29, 1998, VA outpatient treatment report shows the 
veteran returned complaining of swelling in her left knee.  
The examiner stated she had normal range of motion of the 
left knee with some suprapatellar fluid.  She noted she gave 
the veteran a note for her employer to stay off of her feet 
for 48 hours.

A November 1998 VA examination report shows the veteran 
reported she had injured her left knee when she stepped into 
a hole while running in service and was diagnosed with a 
stress fracture.  She stated her left knee would get caught 
in the bent position and lock up, which happened three to 
four times a month and was very painful.  The examiner noted 
that the veteran walked with a slight limp.  Examination of 
the left knee revealed slight medial effusion reproducible on 
the left knee.  The examiner stated the veteran had 
tenderness with patellar grind.  Her patella was noted to be 
fairly easily subluxed with the knee slightly bent.  The 
examiner noted that the veteran had apprehension with 
attempting to sublux the patella.  The veteran's left knee 
had full extension and full flexion to 140 degrees without 
difficulty.  She had full strength of 5/5 with both extension 
and flexion.  The examiner stated the left knee had negative 
anterior and posterior drawer test and a negative varus and 
valgus stress test at both full extension and at 30 degrees 
of flexion, which he noted was indicative of no instability.  
Lachman's and McMurray's were negative.  The diagnosis was 
chondromalacia and subluxating patella on the left knee.

A January 1999 VA outpatient treatment report shows the 
veteran complained of chronic giving way in her left knee.  
She described a recent episode of giving way the prior week, 
but denied any locking, and stated she currently had 
swelling.  The veteran stated that x-rays taken of her left 
knee after the incident were negative.  The examiner noted 
she was wearing a brace on her left knee.  She had full range 
of motion with no ligament laxity.  Lachman's was negative.  
The patella was very tender.  The impression was recurrent 
subluxation of the left patella with chondromalacia.  The 
examiner noted that the veteran may need surgery.

A February 1999 VA outpatient treatment report shows the 
veteran reported that she was doing no better with the braces 
and wanted an arthroscopy.

A March 1999 VA outpatient treatment report shows veteran was 
there to assess the fit and use of a knee brace.  The 
physical therapist noted the veteran had an antalgic gait.  
The veteran had limited active knee motion due to pain and 
guarding.  

On March 31, 1999, the veteran underwent an arthroscopy of 
the left knee with lateral release.  

In an April 1999 rating decision, the RO granted a temporary 
total evaluation under 38 C.F.R. § 4.30 from March 31, 1999, 
to May 1, 1999.  The temporary total evaluation was later 
extended to June 1, 1999.

An April 1999 VA treatment report shows that the veteran 
reported pain when ambulating the left knee.  The nurse 
stated there was no swelling or redness and that the sutures 
at the left lateral knee and left patella were removed.  She 
noted the sites were healing with no redness or drainage.

A May 12, 1999, VA outpatient treatment report shows the 
veteran was ambulating without crutches.  It was noted she 
continued to have instability.  A May 26, 1999, VA outpatient 
treatment report shows the veteran had an antalgic gait.  She 
had full active range of motion and was able to heel and toe 
raise.  The examiner noted the veteran complained of joint 
line pain.  Squats were unstable and painful.  The examiner 
stated that the veteran had instability.

In July 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  At that time, she was seeking an 
extension of the temporary total evaluation beyond May 1, 
1999, to June 1, 1999, and for a grant of a temporary total 
evaluation based upon treatment she had received at the RO in 
October 1998.  Her representative noted the veteran's knee 
had given out on her at that time and that the veteran was 
using crutches and was unable to work her two jobs at Arby's 
as a waitress and a convenience store worker, which jobs 
required her to be on her feet.  The veteran testified that 
because of her inability to work, she lost her job at the 
convenience store.  She noted that she could not have worked 
at Arby's as a waitress with the crutches.

The veteran testified that following her March 1999 surgery, 
she was recommended by physical therapy that she should not 
go back to work at Arby's.  She stated she was undergoing 
physical therapy twice a week for her left knee.  The veteran 
stated she had a permanent limp in her left knee.  She noted 
she had not been released to go back to work.

July 1999 and August 1999 VA outpatient treatment reports 
show the veteran continued to complain of instability in her 
left knee.  A July 19, 1999, treatment report shows the 
veteran reported increased swelling in her left knee due to 
hiking steep hills two weekends prior.  

An August 1999 VA hospitalization summary report shows the 
veteran underwent a distal patellar realignment on August 25, 
1999.  

A September 1999 independent medical examination shows the 
veteran reported her initial injury in service during 
physical training activities.  She reported she had undergone 
surgery in March 1999 and had subsequently developed deep 
vein thrombosis of the left lower extremity.  The veteran 
reported that due to the continued pain in her left knee, she 
underwent surgery again in August 1999.  The examiner noted 
that the veteran had reported she sustained an injury to her 
left ankle as she attempted to bear weight on her left lower 
extremity.

The examiner stated the veteran was using crutches for 
ambulation.  Examination of the left knee revealed some 
tenderness over the anterior aspect of the knee with a 
healing scar over the anterior tibial surface.  There was no 
erythema or injection apparent.  Range of motion of the left 
knee was limited secondary to the surgical procedure.  Motion 
included 30 degrees of flexion.  The examiner noted that 
further extension and lateral instability testing was not 
performed because of the recent surgical intervention.  
Additionally, the examiner noted that examination of the hip 
was deferred.  He determined that the current evaluation 
showed advancing chondromalacia of the patella and that the 
veteran's current state remained in a subacute postoperative 
phase, which could not be fully clinically evaluated as to 
the permanent functional and clinical limitations.  The 
examiner recommended that an evaluation be done in four to 
six months, where a more definitive range of motion 
evaluation and examination would be possible.

A January 2000 VA outpatient treatment report shows the 
veteran reported she was wearing a brace at all times and 
still using crutches when she would leave the house.  She 
further reported she was still limping with pain since the 
surgery.  The veteran stated she had daily knee swelling and 
described the pain as mild in the morning and moderate to 
severe by the end of the day.  She noted that the pain would 
increase with activity and weather changes.  The veteran 
stated she felt her knee was unstable.  Physical examination 
revealed no effusion at the time.  There was tenderness 
overlying the screw on the anterior part of the leg.  The 
examiner noted the veteran had a well-healed scar and had 
full extension.  He noted that she complained of pain with 
flexion and that the left leg could only be passively flexed 
to 100 degrees.  The examiner stated there was no ligamentous 
instability.  Lachman's was negative, as was 
anterior/posterior drawer sign.  Vascular examination was 
unremarkable.  The impression was status post patellar 
realignment for recurrent subluxation with persistent pain 
and decreased knee flexion.  The examiner noted the veteran 
was still under physical therapy.

A March 2000 VA outpatient treatment report shows the 
examiner noted the veteran was off crutches but was still in 
physical therapy.  Physical examination revealed no effusion 
or tenderness.  The veteran's left knee had full range of 
motion.  The examiner noted she had weak quads

A June 2000 fee basis examination report shows the veteran 
complained of pain in the lateral supratrochanteric area of 
both hips, medial compartment pain of both knees, and 
subpatellar pain in the left knee.  She stated she had mid 
dorsal pain in the right foot and vague discomfort over the 
upper third of the mid upper tibia.  The examiner stated that 
the hips, knees, and ankles had normal range of motion.  
External rotation of both hips was to 30 degrees with 
internal rotation to 40 degrees.  Extension of both knees was 
0 degrees with flexion to 130 degrees.  Dorsiflexion of both 
ankles was 20 degrees, and plantar flexion was 60 degrees.  
The examiner noted that the left thigh was three-quarters of 
an inch smaller than the right thigh.  The calves of both 
lower extremities measured the same.  Examination of both 
knees revealed mild medial collateral ligament laxity.  
Anterior cruciate ligament was intact.  The examiner noted 
that there was slight subpatellar crepitation on the left.  
McMurray's test was negative bilaterally.  There was no 
effusion or redness.

The examiner stated that x-rays of the right foot, right 
tibia, and pelvis for both hips were taken and were all 
within normal limits.  He stated he could not find any 
evidence of a fracture in any of the mentioned areas.  The 
examiner concluded that the veteran had congenital genu 
valgus deformity of both knees with secondary and associated 
laxity of the medial collateral ligament, bilaterally.  He 
stated this was accompanied by malalignment of both patella 
tendons and that when a person had this condition and was 
subjected to strenuous exercise, he/she would develop 
multiple symptoms, primarily in the knee, but also in the 
ankle and hip areas.  The examiner stated the pain in the 
veteran's hips was tendonitis of the gluteus medius area and 
was unrelated to the hip joint per se' and did not indicate a 
hip fracture.

II.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability; a 20 
percent evaluation when the disability results in moderate 
knee or hip disability; and a 30 percent evaluation when the 
disability results in marked knee or hip disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2000).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
ankle or knee disability, and a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
ankle or knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2000).  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  Id.  When impairment of the 
tibia and fibula results in nonunion with loose motion and 
necessitating a brace, a 40 percent rating is warranted. Id.  

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2000).

When the Rating Schedule does not provide a 0 percent 
evaluation for a Diagnostic Code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000). 

A total disability evaluation will be assigned without regard 
to other provisions of the Rating Schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted under paragraph (a) (1), (2) or 
(3) of this section effective the date of  hospital admission 
or outpatient treatment and continuing for a period  of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge or outpatient release.  38 C.F.R. § 4.30 
(2000).  

A total disability rating will be assigned when it is 
established that a service-connected disability required a 
period of convalescence following inpatient or outpatient 
hospitalization for a surgical procedure which resulted in 
the following: (1) surgery necessitating at least one month 
of convalescence; (2) surgery which resulted in severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps, or recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weightbearing prohibited); or (3) immobilization by 
cast, without surgery, of one or more major joints.  38 
C.F.R. § 4.30(a) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded the VA's duty to notify 
the veteran and his/her representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA has made efforts to obtain the evidence 
that the veteran has alleged would assist in these claims.  
The Board is aware that the veteran has not alleged that she 
has received any private medical treatment-only VA 
treatment, which records have been associated with the claims 
file.  The veteran has not alleged that there any additional 
medical records related to her service-connected disabilities 
that VA has not already obtained.  

Additionally, the RO has had the veteran undergo VA 
examinations related to her service-connected disabilities.  

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

A.  Residuals of left tibia fracture with left knee
involvement with subluxation

The Board notes that the veteran's residuals of left tibia 
fracture with left knee involvement with subluxation has had 
the following evaluations during the appeal period:

From October 21, 1998				  
20%
From March 31, 1999, to May 31, 1999	
	100%
From June 1, 1999, to August 24, 1999	
	  20%
From August 25, 1999, to September 30, 
1999	100%
From October 1, 1999, to present		
	  20%

The assignment of the 100 percent evaluations under 38 C.F.R. 
§ 4.30 shown above are not on appeal, and the Board will 
address only the veteran's claim that she warrants an 
evaluation in excess of 20 percent for the residuals of left 
tibia fracture with left knee involvement with subluxation.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for residuals of left tibia fracture 
with left knee involvement with subluxation.  In October 
1998, the examiner noted the veteran's left patella was 
highly mobile secondary to quad weakness.  In November 1998, 
the left knee had slight medial effusion and the patella was 
easily subluxed with the knee slightly bent.  The veteran had 
full range of motion of the left knee and 5/5 strength with 
both flexion and extension.  She had a negative anterior and 
posterior drawer sign and negative varus and valgus stress 
tests.  In January 1999, there was no ligament laxity.  
Lachman's was negative.  The examiner noted the patella was 
very tender and that the veteran had recurrent subluxation of 
the left patella with chondromalacia.

In July 1999, the veteran testified she lost her job as a 
convenience clerk because she was unable to stand on her 
feet.  She stated she could not work at Arby's as a waitress 
because she was still on crutches and because she had been 
told by her physical therapist that she should not go back to 
work.  In July 1999 and August 1999, the veteran continued to 
complain of instability of her left knee.  In September 1999, 
the examiner noted that an examination was not possible due 
to the recent surgery.  In January 2000, the left knee had no 
effusion.  There was no ligamentous instability.  Lachman's 
was negative, as was anterior/posterior drawer sign.

In March 2000, the examiner noted there was no effusion and 
there was full range of motion in the left knee.  In June 
2000, the examiner stated that the left thigh was three-
quarters of an inch smaller than the right thigh.  The left 
calf was the same measurement as the right calf.  The 
examiner noted there was mild medial collateral ligament 
laxity in the left knee.  Anterior cruciate ligament was 
intact, and there was slight subpatellar crepitation on the 
left.  McMurray's test was negative.

The Board finds that the above-described evidence is 
indicative of no more than a 20 percent evaluation for the 
service-connected residuals of left tibia fracture with left 
knee involvement with subluxation.  The evidence establishes 
that the veteran has recurrent subluxation that is no more 
than moderately disabling.  

The Board must now consider whether an evaluation in excess 
of 20 percent is warranted under the applicable diagnostic 
codes.  The RO has evaluated the veteran's residuals of left 
tibia fracture with left knee involvement with subluxation 
under Diagnostic Code 5257, which contemplates impairment of 
the knee due to recurrent subluxation or lateral instability.  
As stated above, the Board does not find that the veteran's 
symptomatology related to her residuals of left tibia 
fracture with left knee involvement with subluxation is any 
more than moderate as a result of recurrent subluxation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5262, a 20 percent evaluation is 
warranted with malunion of the tibia and fibula with moderate 
ankle or knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  The evidence has not established that the veteran has 
malunion of the tibia.  Regardless, her knee disability due 
to her stress fracture of the left tibia is no more than 
moderate, and thus no more than a 20 percent evaluation would 
be warranted under Diagnostic Code 5262.  See id.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
However, the veteran's residuals of left tibia fracture with 
left knee involvement with subluxation is not currently 
evaluated under a Diagnostic Code that contemplates 
limitation of motion.  Rather, her left knee disorder has 
been evaluated under Diagnostic Code 5257.  In Johnson v. 
Brown, 9 Vet. App 7, 11 (1996), the United States Court of 
Appeals for Veterans Claims (the Court) stated:

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the B[oard] evaluated the 
claim under D[iagnostic] C[ode (DC)] 
5257.  This DC is not predicated on loss 
of range of motion, and thus §§ 4.40 and 
4.45, with respect to pain, do not apply.

Accordingly, the holding in DeLuca is not applicable to the 
veteran's claim for an increased evaluation for the service-
connected residuals of left tibia fracture with left knee 
involvement with subluxation.  See id.

The Board is aware that in a General Counsel opinion, 
VAOGCPREC 23-97 (July 1, 1997), the General Counsel 
established that when a claimant has arthritis and is rated 
under instability of the knee, that those two disabilities 
may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003 or 5010 and Diagnostic Code 5257.  See also 
VAOPGCPREC 9-98 (August 14, 1998).  Here, however, there has 
been no evidence of arthritis of the left knee to warrant a 
separate evaluation under Diagnostic Code 5003 or 5010.

The Board notes that a separate 10 percent evaluation is not 
warranted for the scar on the veteran's left knee as a result 
of her surgeries.  See 38 C.F.R. 4.118, Diagnostic Codes 
7803, 7804, 7805 (2000) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  Although a VA examiner noted in a January 2000 
examination report that the scar was tender in the area 
overlying the screw on the anterior part of the leg, the 
examiner also stated that it was well healed and that the 
veteran was able to fully extend her left knee.  
Additionally, in March 2000, physical examination revealed no 
tenderness, and the left knee had full range of motion.  
Therefore, although on one examination, the veteran's scar 
was reported as tender, the preponderance of the evidence has 
established that it is not tender.  Also, there is no 
evidence that the scar is poorly nourished with repeated 
ulcerations nor that it limits the function of her left knee.  
As stated above, she had full extension in January 2000 and 
March 2000.  The veteran has not reported any complaints 
related to her scar.  Thus, the evidence of record has not 
established that a separate 10 percent evaluation would be in 
order for the veteran's scar on his left knee.

The veteran is competent to report her symptoms.  To the 
extent that the veteran asserted her residuals of left tibia 
fracture with left knee involvement with subluxation symptoms 
worsened, she was correct, and the RO granted her a 
20 percent evaluation.  To the extent that the veteran claims 
that her symptoms related to her residuals of left tibia 
fracture with left knee involvement with subluxation are 
worse than the 20 percent evaluation contemplates, the Board 
finds that the medical findings do not support an evaluation 
in excess of 20 percent.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  An evaluation in excess of 20 percent for 
residuals of left tibia fracture with left knee involvement 
with subluxation, based upon severe instability or recurrent 
subluxation of her left knee, is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

B.  Residuals of right tibia fracture

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for residuals of right tibia fracture.  
When examined in June 2000, the examiner noted the right knee 
revealed mild medial collateral ligament laxity.  This would 
establish a slight impairment of the knee due to lateral 
instability under Diagnostic Code 5257 or by analogy to 
malunion of the tibia and fibula with slight knee disability, 
both of which warrant a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5262.  Additionally, the 
Board notes that the veteran has complained of pain, which 
has been documented in the medical records by medical 
professionals.  The assignment of the 10 percent evaluation 
is consistent with the assignment of the minimum compensable 
evaluation for the joint when there is periarticular 
pathology productive of painful motion.  See 38 C.F.R. § 
4.59.  Accordingly, the Board finds that a 10 percent 
evaluation is warranted for the service-connected residuals 
of right tibia fracture.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for the residuals of right tibia 
fracture.  An increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45, 4.59).  The 
Board has granted an increased evaluation to 10 percent based 
upon the veteran's painful motion of her right knee and the 
finding of instability.  See 38 C.F.R. § 4.59.  The veteran 
is not entitled to separate evaluations for the limitation of 
motion and instability in her right knee because she has not 
been shown to have arthritis in the right knee.  See 
VAOGCPREC 23-97 (July 1, 1997) (General Counsel established 
that when claimant has arthritis with limitation of motion 
and is rated under instability of the knee, that those two 
disabilities may be rated separately under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see 
also VAOPGCPREC 9-98 (August 14, 1998).  Her limitation of 
motion does not even warrant a compensable evaluation under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

The evidence of record has not established that the service-
connected residuals of right tibia fracture has resulted in 
any more than a slight knee disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The Board notes that the 
veteran has not alleged that her right ankle is affected by 
the service-connected residuals of right tibia fracture.  See 
id.  

The veteran is competent to report her symptoms.  To the 
extent that the veteran asserted her residuals of right tibia 
fracture were worse than the noncompensable evaluation 
assigned, she was correct, and the Board has granted her a 
10 percent evaluation.  The Board notes that in the veteran's 
notice of disagreement as to the RO's denying a compensable 
evaluation for the service-connected residuals of right tibia 
fracture, she stated she felt she warranted a 10 percent 
evaluation for the service-connected disability.  It seems 
that the Board has satisfied the veteran's appeal as to this 
claim.

To the extent that the veteran has implied that her service-
connected residuals of right tibia fracture warrants an 
evaluation in excess of 10 percent, the Board finds that the 
medical findings do not support an evaluation in excess of 
10 percent.  The Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements, even if sworn, in support 
of a claim for monetary benefits.  An evaluation in excess of 
10 percent for residuals of right tibia fracture is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

C.  Residuals of right mid foot fracture

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for residuals of right mid foot 
fracture.  When examined in June 2000, the examiner noted 
that x-rays of the veteran's right foot were negative, 
including a finding of a fracture.  The veteran claims that 
she has pain in her right foot.  In order to warrant a 
10 percent evaluation under Diagnostic Code 5284, the 
veteran's residuals of right mid foot fracture would need to 
be at least moderate in degree.  Here, the evidence has not 
established that the veteran's right foot disorder is 
moderate, and therefore, a 10 percent evaluation for the 
service-connected residuals of right mid foot fracture is not 
warranted.

The veteran has alleged that the holding in DeLuca would 
warrant a 10 percent evaluation because she has pain in her 
right foot.  Under 38 C.F.R. § 4.59 (2000), that regulation 
recognizes that painful motion is an important factor of such 
disability.  Specifically, as stated above, that regulation 
states that periarticular pathology productive of painful 
motion warrants the minimum compensable evaluation for the 
joint.  No medical professional has reported a finding that 
would establish periarticular pathology productive of painful 
motion for the veteran's right foot.  See id.  Additionally, 
considering weakness, more or less movement than normal, 
incoordination, and excess fatigability, the veteran's 
residuals of right mid foot fracture do not approximate the 
criteria for a compensable based on functional loss.  See 38 
C.F.R. § 4.40, 4.45. 

The veteran's right foot is evaluated by analogy to 
Diagnostic Code 5284, which contemplates residuals of a foot 
injury.  Here, the veteran is service-connected for residuals 
of right mid foot fracture; however, the x-ray evidence of 
the right foot does not reveal a fracture.  The Board finds 
that there is no basis in the record to assign a compensable 
evaluation to the service-connected residuals of right mid 
foot fracture.  The Board attaches greater probative weight 
to the clinical findings of a skilled, unbiased professional 
than to the veteran's statements, even if sworn, in support 
of a claim for monetary benefits.  A compensable evaluation 
for residuals of right mid foot fracture is not warranted, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.


D.  Residuals of right and left hip fractures

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for residuals of right and left hip 
fractures.  When examined in June 2000, the examiner stated 
the veteran had full range of motion of the hips.  He stated 
external rotation was to 30 degrees with internal rotation to 
40 degrees.  X-rays of the hips were negative for a prior 
fracture.  The examiner made a specific finding that the pain 
in the veteran's hips was tendonitis of the gluteus medius 
area and was unrelated to the hip joint per se' and did not 
indicate a hip fracture.  Therefore, the examiner has 
attributed the veteran's pain in her bilateral hip to 
tendonitis, and specifically determined that such pain was 
not due to her service-connected residuals of right and left 
hip fractures.  Therefore, any pain in her hips has not been 
attributed to the service-connected bilateral hip 
disabilities.

Thus, the Board has no basis to grant compensable evaluations 
for the service-connected residuals of right hip fracture and 
residuals of left hip fracture.  This includes consideration 
of the holding in DeLuca.  The veteran has pain in the area, 
but it is not attributable to her service-connected bilateral 
hip disabilities.  Therefore, the medical findings do not 
support a compensable evaluation for the residuals of right 
hip fracture or the residuals of left hip fracture.  The 
Board attaches greater probative weight to the clinical 
findings of a skilled, unbiased professional than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  Accordingly, compensable evaluations 
for residuals of right hip fracture and residuals of left hip 
fracture are not warranted, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


E.  Entitlement to a temporary total evaluation under
38 C.F.R. § 4.30 from October 21, 1998,
based upon treatment for residuals of left tibia fracture 
with left knee involvement with subluxation

The veteran claims that her knee went out on her on 
approximately October 21, 1998, and that she was required to 
wear crutches for one month following this incident.  She 
asserts that due to her being required to use crutches 
following treatment at a VA facility in October 1998 that she 
should be entitled to one month of convalescence under 
38 C.F.R. § 4.30.

The medical records show that the veteran was seen on October 
27, 1998, and that her left lower extremity displayed quad 
weakness.  The examiner stated the plan was to have the 
veteran use crutches on an as needed basis, as well as the 
knee brace.  On October 29, 1998, she was told to be off of 
her feet for 48 hours.

The Board has carefully reviewed the evidence of record and 
38 C.F.R. § 4.30 and finds that the veteran's claim is 
without legal merit.  Under that regulation, in order for a 
veteran to be entitled to a temporary total evaluation, a 
period of convalescence for a service-connected must have 
resulted in surgery or, without surgery, immobilization by a 
cast.  See id.  Therefore, the only time a temporary total 
evaluation under 38 C.F.R. § 4.30 may be granted which would 
not involve surgery is if the veteran's service-connected 
disability involved being immobilized by a cast.  See id.  
Here, the veteran was given crutches and a knee brace.  Such 
evidence does not establish that the veteran's left knee was 
immobilized by a cast, and the Board will not hold that the 
use of crutches and a knee brace is analogous to 
immobilization by a cast.  The regulation is clear, and the 
Board finds that there is no basis to grant a temporary total 
evaluation for the veteran's residuals of left tibia fracture 
with left knee involvement with subluxation.  Accordingly, a 
temporary total evaluation under 38 C.F.R. § 4.30 cannot be 
granted.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board finds that the veteran's claim for a temporary 
total evaluation under 38 C.F.R. § 4.30 based upon treatment 
for residuals of left tibia fracture with left knee 
involvement with subluxation lacks legal merit.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of left tibia fracture with left knee involvement 
with subluxation is denied.

Entitlement to a 10 percent evaluation for residuals of right 
tibia fracture is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for residuals of 
right mid foot fracture is denied.

Entitlement to a compensable evaluation for residuals of 
right hip fracture is denied.

Entitlement to a compensable evaluation for residuals of left 
hip fracture is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 (2000) from October 21, 1998, based upon treatment for 
residuals of left tibia fracture with left knee involvement 
with subluxation is denied.


REMAND

A review of the record indicates that the veteran's service-
connected left tibia fracture with left knee involvement with 
subluxation may interfere with her ability to work.  The 
veteran asserted she was unable to work for Arby's while on 
crutches for several months.  She also stated she was fired 
from her job at the convenience store because of her left 
knee problems.

Accordingly, consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. 3.321(b)(1) (2000) is reasonably 
raised.  The record reflects the RO has not considered 
whether an extraschedular evaluation is warranted.  However, 
the Board finds that prior to consideration of an 
extraschedular evaluation, additional information is needed, 
such as the actual time lost from the veteran's job at 
Arby's, the actual circumstances surrounding her termination 
at the convenience store, and whether the veteran is 
currently working now and if so, for how long and is that job 
a sedentary one.  Therefore, a remand is warranted for the RO 
to consider an extraschedular evaluation.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997); see VA O.G.C. Prec. Op. 
6-96 (August 16, 1996) (holding that Board is not precluded 
from issuing a final decision on the issue of an increased 
schedular evaluation and remanding an extra-schedular 
evaluation raised in connection with the claim for an 
increase).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should seek to obtain 
additional evidence from the veteran so 
that it can make an informed 
determination on whether an 
extraschedular evaluation is warranted.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 [1998]. 

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
appellant's VA claims for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

